DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “the first portion” in lines 1-2. It is not clear whether “the 
first portion” refers to the “first portion of the paper” recited earlier in Claim 1 or to a different first portion. For examination purposes, the limitation “the first portion” will be read as “the first portion of the paper.” Examiner suggests amending the limitation to the following: “the first portion of the paper.” 
Claim 5 recites the limitation "a second width of the paper" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Since “a first width of the paper” is not introduced earlier, it is not clear what “a second width of the paper” is referring to. 
Claim 5 recites the limitation "a second height of the paper" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Since “a first height of the paper” is not introduced earlier, it is not clear what “a second height of the paper” is referring to. 
Claim 5 recites the limitation “different” in line 2 which renders the claim vague and indefinite. The term “different” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not reasonably apprised of the scope of the invention. It is not clear whether “different” means that a first height of the first portion is smaller or bigger than a second height of the paper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostrander (US 2017/0112187).

Regarding Claim 1, Ostrander discloses (Figures 1-4, Par. [0014], lines 9-10) a rolling paper (wrapper), comprising a paper (pliable sheet 1) that is configured to encapsulate a smokeable ingredient to form a smokeable item (Figures 3-5; Par. [0014], lines 10-11), an adhesive (adhesive coating 2) disposed on a first portion of the paper (portion of the sheet positioned along a first or “rolling” edge 12) (adhesive coating is connected to the first surface 11) and that is configured to adhere the first portion of the paper (portion along the rolling edge 12) to a second portion of the paper (opposite surface 13 or “bottom” of the pliable sheet 1) to permit the paper to encapsulate the smokeable ingredient and form the smokeable item (Figures 4-5, Par. [0015], lines 3-9), and a removable strip (release liner 3) disposed on the adhesive (Par. [0015], lines 9-10).
Regarding Claim 2, Ostrander discloses all the claim limitations as set forth above in Claim 1. Additionally, the reference discloses (Figure 1) the first portion of the paper (portion along the rolling edge 12) is horizontally disposed across a top edge (rolling edge 12) of the paper (the portion of the sheet 1 that includes the adhesive 2 stretches horizontally across the “rolling” edge 12 of the sheet 1).
Regarding Claim 4, Ostrander discloses all the claim limitations as set forth above in Claim 1. Additionally, the reference discloses (Figures 3-4) that the removable strip (3) is configured to prevent the adhesive (2) from adhering to the second portion of the paper (opposite surface 13 or “bottom” of the pliable sheet 1) during non-use of the rolling paper (Par. [0014], lines 17-20; Par. [0015], lines 9-12; Par. [0019], lines 1-11, release liner 3 prevents the adhesive 
Regarding Claim 7, Ostrander discloses all the claim limitations as set forth above in Claim 1. Additionally, the reference discloses another adhesive disposed on the second portion of the paper (opposite surface 13 or “bottom” edge of the pliable sheet 1) (Par. [0016], lines 1-7, adhesive 2 could be expanded to include adjacent edges of the pliable sheet 1, e.g. a top edge and a bottom edge).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrander (US 2017/0112187) in view of Garner (US 5,762,074).
Claim 3, Ostrander discloses all the claim limitations as set forth above in Claim 1. Although Figures 1-4 of the reference do not explicitly disclose the first portion of the paper (portion along the rolling edge 12) extending across an entire width of the paper, Ostrander does disclose (Par. [0016], lines 1-9; Par. [0017], lines 1-13) that the portion of the sheet that contains the adhesive (first portion of the paper) can be altered in different embodiments of the invention, not illustrated in Figures 1-4. Ostrander also discloses that the adhesive portion (first portion of the paper) can even be made to form a shape, however, it is preferable that the adhesive portion (first portion of the paper) is positioned along an edge (Par. [0017], lines 1-4) to seal the paper (1) in a rolled shape (Par. [0017], lines 4-7).  
Garner teaches (Figure 1) a rolling paper comprising a paper (sheet 10) cut so that it has a pair of long edges (12) and a pair of wide edges (14) (Col. 3, lines 65-67 – Col. 4, lines 1-4). An adhesive (gum 16) is applied along a long edge (12), shown as a strip in Figure 1 (Col. 4, lines 4-6). As can be seen in Figure 1, adhesive (16) extends across an entire width of the paper (10). Garner further teaches (Col. 2, lines 45-49) that each sheet (10) is provided with gum (16) applied to one of the edges, so that such edge can be secured to the outer surface of the sheet after it has been rolled into a smokeable item. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ostrander to incorporate the teachings of Garner to provide the rolling paper with an adhesive portion (first portion of the paper) that extends across an entire width of the paper. Doing so would ensure the two edges of the paper are tightly sealed once the paper is rolled into a smokeable item and would eliminate any gaps either in the middle or at the ends of the rolled smokeable item through which smokeable material may accidently come out. 
Claim 5, Ostrander discloses all the claim limitations as set forth above in Claim 1. Additionally, the reference discloses (modified Figure 1) a first height of the first portion (vertical solid line) is different (smaller) than a second height of the paper (vertical dashed line). Although the reference does not explicitly disclose that a first width of the first portion (horizontal solid line) is equal to a second width of the paper (horizontal dotted line), Ostrander does disclose (Par. [0016], lines 1-9; Par. [0017], lines 1-13) that the portion of the sheet that contains the adhesive (first portion of the paper) can be altered in different embodiments of the invention, not illustrated in Figures 1-4. Ostrander also discloses that the adhesive portion (first portion of the paper) can even be made to form a shape, however, it is preferable that the adhesive portion (first portion of the paper) is positioned along an edge (Par. [0017], lines 1-4) to seal the paper (1) in a rolled shape (Par. [0017], lines 4-7).  

    PNG
    media_image1.png
    507
    623
    media_image1.png
    Greyscale

Modified Figure 1 (Ostrander)


    PNG
    media_image2.png
    640
    629
    media_image2.png
    Greyscale

Modified Figure 1 (Garner)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ostrander to incorporate the . 

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ostrander (US 2017/0112187) in view of Schramer (“Pressure-Sensitive Adhesives 101,” Adhesives & Sealants Industry, 1 October 2009, pp. 1-7, https://www.adhesivesmag.com/articles/88511-pressure-sensitive-adhesives-101 ).

Regarding Claim 6, Ostrander discloses all the claim limitations as set forth above in Claim 1. While the reference does not explicitly disclose that the adhesive comprises at least one of polymer, a resin, and a gum, Ostrander does disclose (Par. [0018], lines 1-2) that the adhesive coating (2) is preferably a pressure-sensitive adhesive. Ostrander also discloses (Par. [0018], lines 2-16) that a pressure-sensitive adhesive is desired as it allows for a user to simply press one end of the paper (pliable sheet 1) against the opposite surface (13) in order to seal the present invention. Such pressure-sensitive adhesives offer advantages over solvent adhesives that require drying or adhesives that require heat or curing to be effective since pressure-sensitive adhesives only require a simple application of pressure to instantly secure two surfaces to each other (Par. [0018], lines 12-16).
Schramer teaches (Page 4, lines 29-30) a pressure-sensitive adhesive may be rubber/resin, or polymer, such as acrylic or silicone. 
.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	O’Malley (US 2015/0282523) teaches a rolling paper with a curved edge. Lasko (US 4,913,171) teaches a rolling paper with two adhesive strips disposed on opposite edges of the paper. Seitz et al. (US 7,972,670) teaches a paper release liner comprising a release material.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELENA A. GARCIA whose telephone number is (571)272-1750.  The examiner can normally be reached on 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A.G./Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747